DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
The following objections are primarily related to grammar and likely stem from translation difficulties. They must be corrected in order to clarify the meaning of the claims.
Claim 1 is objected to because of the following informalities:  Line 21 recites "the air conditioning flue is disconnected to" the word "to" should be changed to "from".  Appropriate correction is required.
Claim 3 is objected to because of the following informalities:  line 2 "a side wall where provided with" and line 7 " the ventilation door laps with the lap plate".  Appropriate correction is required.
Claim 4 is  objected to because of the following informalities:  line 2 "a side wall where provided with the ventilation door" and line 4 “the lap plate is fitly inserted”.  Appropriate correction is required.
The claims, in particular Claim 7 line 3, are objected to because they include reference characters which are not enclosed within parentheses.  
Reference characters corresponding to elements recited in the detailed description of the drawings and used in conjunction with the recitation of the same element or group of elements in the claims should be enclosed within parentheses so as to avoid confusion with other numbers or characters which may appear in the claims.  See MPEP § 608.01(m).
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.



The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 13 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Clam 13 requires an opposite structure to that in the claim from which it depends. Claim 1, lines 8-9, requires "the air conditioning flue and the air purifying flue are connected in series". Claim 13 requires "the air conditioning flue and the air purifying flue are connected in parallel". It is unclear how this claim is intended to be interpreted as to be in series is the opposite of being in parallel. Are the air conditioning flue and air purifying flue in series with each other and then in parallel with another set of flues? Is the limitation of Claim 1 intended to be replaced with the limitation of Claim 13? If so this would potentially create a USC 112(d) issue as the dependent claim would not contain all of the limitations of the independent claim. Are both flues connected to a room full of air and thus both in series and in parallel when the ventilation door is open allowing the air to travel through one and then back to the room and then through the other (possibly with a change of location of the ventilation door)? There are many possibilities and the claim is unclear. For the purposes of examination, the claim is being interpreted as in parallel with another set of flues such that the air conditioning flue of the first set is in parallel with the air purifying flue of the second set as this is the best way to resolve with both limitations being true when the limitations of Claim 1 and Claim 13 are opposite to one another. 
A note with regards to Claim 8. Claim 8 requires a “fourth position” of the ventilation door which is established to have a first and second position in Claim 1 and a third position in Claim 6 from which Claim 8 does not depend. This is being interpreted as a simple naming convention and not a lack of antecedent basis or missing infrastructure where Claim 8 has a first, second, and missing third 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that 
Claim 1 and 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Powers (US 2,908,147) in view of Wang et al. (US 2017/0144097).
With regards to Claims 1 and 3:
The term “tuyere” in English has a very specific term of art meaning of “A tuyere or tuyère is a tube, nozzle or pipe through which air is blown into a furnace or hearth.” Given that the case is not related to a furnace, the term is being interpreted to mean simply “nozzle or tube”. 
Powers teaches:
(Claim 1) An air conditioner with an air purifying function comprising a housing, part 2, having an air inlet, part 13, and an air outlet, part 14, the air conditioning flue, part 23, provided in the housing with a heat exchanger, part 8, therein. An air purifying flue, part 6, provided in the housing with a fan, part 11, and an air filter screen, part 21. The air conditioning flue and the air purifying flue are connected in series. An air entering side of the air purifying flue is connected to the air inlet, part 13, an air exiting side of the air purifying flue, part 6, is connected at the ventilation door, part 26, to the air entering side of the air conditioning flue, part 23, and an air exiting side of the air conditioning flue, part 23, is connected to the air outlet, part 14. A ventilation door, part 26, is disposed on the housing at a position corresponding to a joint of the air conditioning flue and the air purifying flue at the air exiting side of the air purifying flue. The ventilation door is switchable between a first position, part 26, and a second position, part 26b. It is shown open between the air conditioning flue and the air purifying flue, see part 26, and closed to the air conditioning flue and open to the additional exit or auxiliary 
(Claim 3) A lap plate, part 3, provided on a side wall in the housing opposite to a side wall which is provided with the ventilation door. (See Powers Fig. 1) The ventilation door is hinged to an edge of a side of the auxiliary tuyere, part 27, close to the air conditioning flue and is rotatable toward the inside of the housing such that when it is in the second position is laps with the lap plate, part 3, and disconnects the air condition flue and the air purifying flue. (see Powers Fig. 1 and Col. 3 lines 55-73)
Powers does not teach:
The air conditioning flue has a separate fan.
Wang teaches:
An air filter comprising an air intake fan and an air discharging fan. (See Wang Fig. 2 and Paragraph 38 and 47)
It would have been obvious to one of ordinary skill in the art at the time of filing to modify the air conditioner of Powers to have an additional fan at the air discharging area as taught by Wang as duplicating the fan would allow for additional control of the air speed flowing through the air filter and air conditioner, would compensate for the additional interior space when the air conditioning flue was being used, and as taught by Wang paragraph 47 such a modification would allow for the two fan speeds to be adjusted independently thus using the amount of power needed to supply the air at the desired velocity both before and after the filtration step. 
Claim 2, 11-13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Powers (US 2,908,147) in view of Wang et al. (US 2017/0144097) as applied above in the rejection of Claim 1 further in view of Cur et al. (US 2015/0354874).
With regards to Claim 2:
Powers in view of Wang does not teach:
An additional inlet for air to the air conditioning flue disposed on the housing. 
Cur teaches:
An air conditioner, part 40, having a filter, part 60, and a heat exchanger, part 62. The housing has a first inlet, part 46, and a second inlet, part 59. The second inlet has a grating with a damper or air conditioning grating, part 80, which rotates to select whether the air flows from the first inlet through the filter and then through the heat exchanger, Fig. 9, through the second inlet and through the heat exchanger bypassing the filter, Fig. 8, or through the first inlet and the filter and bypassing the heat exchanger, Fig. 10. (See Cur Fig. 8-10 and Paragraph 45-47) 
It would have been obvious to one of ordinary skill in the art at the time of filing to modify the air conditioner of Powers in view of Wang to have an additional inlet and damper or grating to increase the utility of the air conditioner to choose whether to utilize the filter individually, the air conditioner individually, or both simultaneously depending on the conditions of the air to be treated as taught by Cur Paragraph 45 and Figures 8-10 thus saving energy and component wear and tear. 
With regards to Claim 11:
Powers teaches:
The fan is a flow through fan.
Powers in view of Wang does not explicitly teach:
The first fan and the second fan are cross flow fans.
Cur teaches:
Cross-flow and flow through fans are known equivalents for use in an air conditioner with a filter. (See Cur Fig. 2-5 and Paragraph 42 and 43)
It would have been obvious to one of ordinary skill in the art at the time of filing to modify the fans of Powers in view of Wang to utilize cross-flow fans rather than flow through fans (or muffin fans as 
With regards to Claim 12:
Powers teaches the air filter is any known air filter, which a particular embodiment of an electrostatic powered air filter. 
Powers in view of Wang does not explicitly teach:
A high efficiency particulate air filter (HEPA filter). 
Cur teaches:
A HEPA filter is a known filter type for removal of pollutants and is one of several choices that can be used in an air conditioner with a filter depending on the airflow characteristics needed for a particular application. (See Cur Paragraph 40)
It would have been obvious to one of ordinary skill in the art at the time of filing to modify the filter of Powers in view of Wang to incorporate a HEPA filter as taught by Cur in order to remove small particulates and allergens without the use of electricity as required by the filter of Powers as replacing one known filter with another known filter for the purposes of removing particulates is known as taught by Cur paragraph 40.  
With regards to Claim 13:
Powers teaches:
The air purifying flue and the air conditioning flue are connected in series.
Powers in view of Wang does not teach:
The air purifying flue and the air conditioning flue are connected in parallel. 
Cur teaches:	
An air conditioner with an air filter which can either be a singular flow through in a housing or located in parallel with a second set in the same housing. (See Cur Fig. 11-14 and Paragraphs 48 and 49)
It would have been obvious to one of ordinary skill in the art at the time of filing to modify the air conditioner of Powers in view of Wang to include a second set of air purifying flue and air conditioning flue in parallel with the first set such that the air purifying flue of the first set is in series with the air conditioning flue of the first set and in parallel with the air conditioning flue of the second set all within the same housing as having a singular or two sets parallel to each other of inlets and outlets is taught by Cur Fig. 11-14 and Paragraphs 48 and 49. 
Claim 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Powers (US 2,908,147) in view of Wang et al. (US 2017/0144097) as applied above in the rejection of Claim 1, further in view of Powers individually and in view of Harris (US 2014/0082957).
With regards to Claim 14:
Powers further teaches:
The air purifying flue is provided with an electronic sterilization module as the air filtration device. A screen or decorative cover, part 19, that is located prior to the electronic sterilization module, part 21. 
Powers teaches a screen and an electrostatic filter or electronic sterilization module. 
In the alternative, where the screen or decorative grill, part 19, is not considered to be a filter.
Powers does not explicitly teach:
An air filter screen and additionally a fragrance module. 
Harris teaches:
A fragrance module which can be attached to an air conditioner using known attachment means on the screen or grid work of the fan or blower. (See Harris Paragraphs 6 and 29 and Fig. 2a)
It would have been obvious to one of ordinary skill in the art at the time of filing to modify the air conditioner of Powers in view of Wang to include a fragrance module as taught by Harris in order to disseminate a fragrance into a room during usage of the air conditioner as taught by Harris Paragraph 6. 
Allowable Subject Matter
Claims 4-10 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
With regards to Claim 4, and Claim 5 which depends from Claim 4, Powers in view of Wang as detailed above with regards to Claim 3 does not teach a lap plate which is movable or variable in length. As such the limitation of claim 4 “further comprising a slot ... wherein the lap plate is fitly inserted into the slot and is able to slide relative to the slot to change a length of the lap plate extending into the housing” overcomes the currently applied prior art. Such a plate with a door which meets the requirements of Claims 1 and 3 could not be found in other applicable prior art. 
With regards to Claim 6, and Claim 7 which depends from Claim 6, Powers in view of Wang and Cur teaches two sets of ventilation doors, but does not teach a single door which switches between three positions in order to firstly connect a first and second flue, secondly connect a first flue with an exit, and thirdly block a second entrance as required by Claim 6. No other applicable prior art could be found which teaches this limitation. 
 With regards to Claim 8, and Claim 9 which depends from Claim 8, Powers in view of Wang and Cur teaches two sets of ventilation doors, but does not teach a single door which switches between three different positions (a first, second and fourth name positions) in order to firstly connect a first and second flue, secondly connect a first flue with an exit, and a “fourth” position where the door is located outside of the housing and is perpendicular to the outside wall of the housing where the additional exit or nozzle is located as required by Claim 8. No other applicable prior art could be found which teaches this limitation.
With regards to Claim 10; Claim 10 requires a V-shaped or U-shaped heat exchanger which is located between two separate entrances and the fan located in the air conditioning flue where two separate portions of the V-shaped or U-shaped heat exchanger are each located in front of one of the two separate entrances. This is not taught by Powers in view of Wang and Cur. Indeed, Powers and Cur both teach simple flat or rectangular heat exchangers. V-shaped and U-shaped heat exchangers are known. In particular see Oka Takanori et al. (WO 2019/016981) which teaches a V-shaped heat exchanger located between a fan and two separate individually selectable exits of an air conditioner (Oka Takanori Fig. 3, 4, 10, and 14). However, this does not anticipate or render obvious the claimed invention because the air conditioner of Oka Takanori could not be run in reverse without damaging the fan and heat exchanger by bypassing the filtration system of Oka Takanori, and is not applicable to modify the air conditioning flue of Powers in view of Wang and Cur as one of ordinary skill in the art would still be putting the heat exchanger between the fan and separate exits rather than separate entrances to the flue. As such the limitations of Claim 10 are not anticipated or rendered obvious by applicable prior art. 
Other Applicable Prior Art
All other art cited not detailed above in a rejection is considered relevant to at least some portion or feature of the current application and is cited for possible future use for reference. Applicant may find it useful to be familiar with all cited art for possible future rejections or discussion.
Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIT E ANBACHT whose telephone number is (571)272-9876.  The examiner can normally be reached on M, T, R, F 11 am - 4 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Michener can be reached on (571) 272-1424.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-9876.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


BRIT E. ANBACHT
Examiner
Art Unit 1776


/BRIT E. ANBACHT/Examiner, Art Unit 1776